         Case 1:17-cr-00548-PAC Document 318 Filed 02/09/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 9, 2020

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write regarding the Court’s February 4, 2020 order (the “February 4 Order”)
concerning Government Exhibit 616, which is one of a series of exhibits related to networks at
issue in this case (the “Network Documentation”). In the February 4 Order, the Court ruled that
Government Exhibit 616 would be admitted with its original “‘UNCLASSIFIED’ marking, which
reflects the form that the Defendant would have seen the document in while he worked for the
Central Intelligence Agency.” (Dkt. 300, at 1). The Court also ordered that “the classification
markings of other documents, including, inter alia, ‘network diagrams’ remains as set forth in the
Court’s Section 6(c) opinion.” (Id.). The Section 6(c) opinion, in turn, stated that the parties
agreed that no classification markings would be included on the Network Documentation because
the defendant did not classify them. (Section 6(c) Op., at 9).

        In light of the February 4 Order, the Government respectfully submits that all of the exhibits
in the Network Documentation should be admitted with their original classification markings. The
Government understands that the defendant intends to argue that because Government Exhibit 616
was marked unclassified and relates to the network Hickok, the defendant did not intend to harm
the United States when he disclosed information relating to Hickok to a reporter. To the extent
the defendant intends to rely on the classification of Government Exhibit 616 for this purpose, the
Government should be permitted to rely on the other Network Documentation exhibits relating to
Hickok (and DEVLAN more generally) that were originally marked as classified to argue to the
contrary. Such an approach is consistent with the February 4 Order in that it would ensure that
admitted exhibits “reflect[] the form that the Defendant would have seen the document in while he
worked for the Central Intelligence Agency.” (Dkt. 300, at 1).1

       The Government conferred with defense counsel on February 9, 2020, and understands that
defense counsel does not agree to using the original classification markings on the other Network
Documentation. However, the defense’s position would leave the jury with the misleading
impression that the only classification marking ever applied with respect to Hickok was

1
 The Government has no evidence that the defendant reviewed any of the Network Documentation
while he worked at the CIA, including Government Exhibit 616.
         Case 1:17-cr-00548-PAC Document 318 Filed 02/09/20 Page 2 of 2
The Honorable Paul A. Crotty, U.S.D.J.
February 9, 2020
Page 2

unclassified. In fact, the opposite is true. For example, Government Exhibit 612 is a Security
Assessment Report for Hickok that was originally marked as “TOP SECRET//NOFORN.” On the
third page of that document under “Executive Summary,” the document describes Hickok as “[a]
DMZ between the IOC/COG COG network and the IOC/EDG DEVLAN network to facilitate
sharing of formal exploits and tools between COG and EDG for the purpose of deployment” and
further reflects that that specific information is classified at the TOP SECRET//NOFORN level of
classification. The foregoing information, which does not appear in Government Exhibit 616, is
similar to the information the defendant disclosed to a reporter from prison. See Government Ex.
812 (defendant stating that, “[t]hey dont include COG who was connected to our DEVLAN
through HICOC [sic], an intermediary network that connected both COG and EDG”). To the
extent the defense is going to argue that the defendant did not intend to harm the United States
because one document related to Hickok was marked unclassified, the Government should be
permitted to rebut that argument by showing the jury that the majority of documents relating to
Hickok (including a document that contains similar information to what the defendant sent to a
reporter) were in fact classified in their original form at the CIA.

        As a result, the Government respectfully submits that, given the defense’s position with
respect to Government Exhibit 616, all of the Network Documentation should be admitted with
their original classification markings.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:                /s/
                                                     David W. Denton, Jr.
                                                     Sidhardha Kamaraju
                                                     Matthew Laroche
                                                     Assistant United States Attorneys
                                                     Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
